DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments / Status of Claims
An amendment, filed 6/21/2022, is acknowledged. Claims 1 and 11 – 12 are amended. Claim 13 is canceled. Claims 3 – 10 remain withdrawn. Claims 1 – 2 and 11 – 12 are currently pending in the application and under consideration for this office action.

All previous objections to the claims have been withdrawn by the Examiner in response to the amendment filed by Applicant.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.








Claims 1 – 2 and 11 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2007-023329 (“Fujii”; English machine translation of record cited herein) in view of US 2013/0115444 (“Sashi”).
Regarding claim 1, Fujii teaches an insulating coating treatment solution for forming an insulating coating on a surface of metal ([0001]), comprising: a phosphate of at least one selected from the group comprising of Al and Mg ([0026], L 2-3); and colloidal silica ([0026], L 1-2), wherein the treatment solution does not contain any of chromic anhydride (CrO3), a chromate, and a bichromate ([0012]-[0013] – “an insulating coating agent composition that does not contain a chromium compound”). 
Further, Fujii teaches that the colloidal silica is present in an amount of 35-100 parts by mass per 100 parts by mass of the phosphate ([0026], L 1-2). 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the mass ratio of colloidal silicas to phosphate taught by Fujii (35-100 parts by mass colloidal silica to 100 parts by mass of phosphates) overlaps with the range claimed in the instant claim (75-120 parts by mass colloidal silicas to 100 parts by mass of phosphates).
Fujii does not teach that the insulating coating treatment solution contains colloidal silicas having different mean particle diameters, nor does it teach the mean particle diameter of the colloidal silica used.
Sashi teaches an insulation coating solution for forming an insulating coating on a magnetic steel sheet ([0002]; [0088]; [0095]). Sashi teaches that the coating solution may contain a phosphate compound ([0049], L 3; [0082]-[0083]) as well as a mixture of silica compounds ([0034]; [0040]). In one example, Sashi teaches an insulating coating which contains a mass ratio of 80% “plate-like” silica having a particle size of 50 nm with an aspect ratio of 2, to 20% colloidal silica having a particle size of 13 nm (Table 8-1, No 13). Sashi teaches that this exemplary coating achieved exceptional properties with regard to corrosion resistance, powdering resistance, scratch resistance after annealing, sticking resistance, TIG weldability, punchability, water resistance, and appearance after annealing (Table 9, No 13). As compared to an example coating formed with only colloidal silica having particle size of 13 nm (Table 8-2, No 40), the coating formed with silicas having varying particle size in the aforementioned mass ratio has improved performance across all measured properties (Table 9, Nos. 13 and 40).
It would have been obvious to an ordinarily skilled artisan to utilize a mixture of silicas having different particle sizes in the insulating coating treatment solution as taught by Sashi. Experimental data has shown that use of a mixture of silicas in this way results in an insulation coating having exceptional properties which are improved in comparison to a coating formed with colloidal silica of only a single size, as discussed previously.
The Examiner notes that the mixture of silicas taught by Fujii in view of Sashi satisfies the claimed limitations regarding mean particle diameter of each type of colloidal silica (8.5-150 nm), mean particle diameter ratio between silicas of different size, in order of increasing size (50 nm to 13 nm results in a ri+1/ri of 50/13 = 3.85, which falls within the claimed not less than 1.5), as well as the mass ratio between silicas of different size, in order of increasing size (20 mass% = w1, 80 mass% = w2, wi+1/(wi+1+wi) = 80%/(80%+20%) = 0.80, which falls within the claimed 0.75 to 0.90).
Additionally, the Examiner notes that the mixture of colloidal silicas taught by Fujii in view of Sashi has a smallest particle diameter r1 that is 13 nm. Such a smallest particle diameter falls within the claimed range of 8.5 to 30 nm.
It is noted that although Sashi refers to the larger of the two silicas as a “plate-like” silica, the Examiner is of the position that simply referring to the silica as a “plate-like” silica does not patentably distinguish the colloidal silica of the instant claim. For example, the term “colloidal silica” as defined in the instant specification does not specify the morphology of the particle in any way (see [0025] of the Instant Application, which discloses preferred shapes, but does not define the silica as requiring such a shape). Further, in the specific example cited in the rejection, the “plate-like” silica has an aspect ratio of 2 (see Sashi: Table 4, S1). Such an aspect ratio would result in a particle which has a length/diameter which is only twice the thickness of the particle, far from resulting in a flake or thin plate-shaped particle. Thus, the Examiner asserts that the “plate-like” silica particle as exemplified by No. 13 of Table 8-1 in Sashi, satisfies all structural requirements of the “colloidal silica” of the instant claim.
Regarding claim 2, Fujii teaches that the insulating coating treatment solution comprises at least one compound containing Fe, Al, Ga, Ti, or Zr, which may be an oxide of these metal elements ([0029], L 1-4). Further, Fujii teaches that these compounds are present in an amount of 0.1 to 20 parts by mass in terms of the metal element ([0014], L 2-3; [0027]) with respect to 100 parts by mass of the phosphate ([0014], L 1). 
The Examiner asserts that the list of compounds taught by Fujii (which includes oxides of Fe, Al, Ga, Ti, or Zr) overlaps with the claimed “M” compounds of the instant claim (which are selected from the group consisting of oxides of Ti (TiO2), V (V2O5), Mn (MnO), Fe (FeO), and Zr (ZrO2)). Moreover, the mass ratio taught by Fujii (0.1 to 20 parts by mass with respect to 100 parts by mass of the phosphate) overlaps with the claimed mass ratio of the instant claim (5 to 40 parts by mass with respect to 100 parts by mass of the phosphate). Thus, a prima facie case of obviousness exists (MPEP 2144.05 I).
Regarding claim 11, the Examiner asserts that the mass ratio between the mixture of colloidal silicas taught by Fujii in view of Sashi (0.80) falls within the narrower claimed mass ratio range of the instant claim (0.75 to 0.80).
Regarding claim 12, the Examiner asserts that the mean particle diameter ratio between the mixture of colloidal silicas taught by Fujii in view of Sashi (3.85) falls within the narrower claimed mean particle diameter ratio range of the instant claim (not less than 3.1).

Response to Arguments
Applicant’s remarks filed 6/21/2022 are acknowledged and have been fully considered. The Examiner finds Applicant’s arguments persuasive with respect to the amendments to independent claim 1 distinguishing over prior art combinations of Fujii and Hong, Fujii and Tanaka, and Fujii and Shimoyama. As such, these grounds of rejection have been withdrawn by the Examiner. However, upon further search and consideration of the claims, a new ground of rejection has been entered, incorporating the newly cited Sashi reference. To be clear, Applicant’s amendment to the claims necessitated this new ground of rejection.

	Applicant’s request for rejoinder has been denied, as there is no currently allowable claim in the claim set which the withdrawn claims require all of the limitations of. At the time such a condition is present, rejoinder may be allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C ANDERSON whose telephone number is (571) 272-2842.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.C.A./Examiner, Art Unit 1735                                                                                                                                                                                                        
/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735